FRANK, Judge.
Douglas McCray has appealed from his sentence for sale, delivery, or possession with intent to sell or deliver cocaine. The trial court classified McCray as a habitual offender and sentenced him to ten years imprisonment. The habitual offender classification was erroneous, however, because both predicate offenses were committed on the same date and should have been treated as a single offense. Walker v. State, 567 So.2d 546 (Fla. 2d DCA 1990). The defendant’s failure to object in this instance is not fatal. Sentencing errors apparent on their face are cognizable on appeal absent objection. Forehand v. State, 537 So.2d 103 (Fla.1989).
We also note that the trial court imposed costs without affording the defendant notice and hearing. We vacate the cost order.
Reversed and remanded for resentencing and if the state seeks the imposition of costs, McCray is to be given notice and a hearing.
RYDER, A.C.J., and LEHAN, J., concur.